CORRECTED

                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-40561
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                        DONIEL SLAUGHTER,

                                                Defendant-Appellant.




          Appeal from the United States District Court
                For the Eastern District of Texas
                         (6:95-CR-36-31)
                          March 17, 1998


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     A federal grand jury returned a sixty-seven count indictment

against Doniel Slaughter and forty-five codefendants, charging them

with numerous narcotics-related offenses.   After accepting a plea

of guilty from defendant-appellant Slaughter, the district court


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sentenced him to a 240-month term of imprisonment.                 On direct

appeal, Slaughter alleges three assignments of error: (1) he

received ineffective assistance of counsel; (2) the district court

abused its discretion by denying his successive motions to withdraw

his guilty plea; and (3) the district court clearly erred in

calculating his sentence. None of these contentions has merit. We

affirm.

        Whether counsel rendered constitutionally-adequate assistance

is a mixed question of law and fact that we review de novo.2               To

prevail on an ineffective assistance claim, Slaughter must prove

that counsel’s performance was both deficient and prejudicial to

him.3       A thorough examination of the record shows that counsel

rendered adequate assistance to Slaughter during every phase of the

prosecution. Furthermore, even assuming that counsel’s performance

was deficient, Slaughter has failed to make the requisite showing

that he has suffered prejudice.

        Likewise,    Slaughter   has   failed   to   demonstrate   that   the

district court abused its discretion in denying his successive

motions to withdraw his guilty plea.4                The record shows that

Slaughter’s plea was knowing and voluntary, and that adequate


        2
            United States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994).
        3
            Strickland v. Washington, 466 U.S. 668, 687 (1984).
        4
       We review the denial of a defendant’s motion to withdraw his
guilty plea for abuse of discretion. United States v. Bounds, 943
F.2d 541, 543 (5th Cir. 1991).

                                       2
assistance of counsel was available to him at the time he entered

his plea.5

     Finally, we find no merit to Slaughter’s contention that the

district court’s determination of his offense level was clearly

erroneous      because    it   was   based    on   information   that       lacked

sufficient indicia of reliability.             The presentence report upon

which    the   district    court     relied   at   sentencing    had    a   sound

evidentiary basis.             The district court properly adopted its

findings.6

     AFFIRMED.




     5
       Among the seven factors that we consider in evaluating the
district court’s denial of a motion to withdraw a guilty plea are
(1) whether the plea was knowing and voluntary, and (2) whether the
defendant received adequate assistance from counsel at the time he
or she entered the plea. United States v. Thomas, 13 F.3d 151,
152-53 & n. 4 (5th Cir. 1994).
     6
         See United States v. Vital, 68 F.3d 114, 120 (5th Cir.
1995).

                                        3